Judge Ewing
delivered the Opinion of the Court.
The mother of the bastard child was sworn, and enough was proved by her to authorize the judgment. There having been no plea or objection made to the jurisdiction of the Court, from the fact proved, “that the father was in the county, and it appearing that he was taken in the county, and further, that the mother was there and the child bom there, we are warranted in presuming that he was a resident, and that the Court had jurisdiction of -the case. And in the absence of all proof as to the ability of the father or the condition, of the parties, we cannot say that the County Court abused a sound discretion in requiring one hundred dollars a year for seventeen years, to be paid for the support of-the child. The amount is large, and larger than we would feel warranted in allowing in an ordinary case, and under ordinary circumstances. But much must be confided to the discretion of *56the County Court in these cases, and we do not feel at liberty, in view of the powers conferred upon that Court by the statute, to disturb the amount allowed by the Justices, unless a very flagrant case of abuse of power was made clearly to appear.
Morehead and Reed for plaintiff; Cates, At. Gen. for Commonwealth.
Judgment affirmed with costs.